Case 3:17-cv-01104-VLB Document 82-125 Filed 05/15/19 Page 1 of 2




                Exhibit 125
       Case 3:17-cv-01104-VLB Document 82-125 Filed 05/15/19 Page 2 of 2

Yale OFFICE OF THE PROVOST
                                                                                 PO Box 208333
                                                                                 New Haven CT 06520-8333
                                                                                 T 203 432-4444
                                                                                 F 203 432-0161
                                                                                 provost.yale.edu
    CONFIDENTIAL                                                                 courier
                                                                                2 Whitney Avenue, Suite 400
    August 23, 2016                                                             New Haven CT 06510


    Delivered via Email

    Susan Byrne
    Associate Professor of Spanish and Portuguese
    Department of Spanish and Portuguese

    Dear Professor Byrne:

    I write to convey my decision regarding your complaints concerning the tenure review
    process and the decision of the Department of Spanish and Portuguese not to recommend
    you for promotion to Associate Professor with Tenure.

    As you know, I appointed a Review Committee to advise me on your complaints. That
    Committee heard from you orally and in writing; interviewed a dozen additional
    witnesses and reviewed the documents submitted; and then issued its report, to which you
    and the respondents have submitted responses.
    I have carefully considered the Review Committee’s report and the responses submitted
    by you and by the respondents to the Committee’s findings of fact and conclusions. As
    required by Faculty Handbook Section III.L.3, I have accepted the Review Committee’s
    findings of fact. I have decided also to accept the Review Committee’s conclusions that
    Yale’s promotion procedures were strictly followed, that the case for your promotion was
    adequately and fairly considered, and that there was no evidence of retaliation. As a
    result, the decision by the Department of Spanish and Portuguese regarding your
    promotion will stand.
    Under the circumstances, I have decided to grant your request for an unpaid leave of
    absence for the FY17 academic year and to allow you to hold a faculty position at another
    institution until your faculty appointment ends on June 30, 2017.
    I know that this decision will come as a great disappointment to you, but I hope that your
    time at Yale has contributed to your professional development. I sincerely wish you all
    the best in your future career.
    Sincerely,



    Ben Polak
    Provost
    William C. Brainard Professor of Economics



                             INITIAL DISCOVERY PROTOCOLS                                        P709
